147 Ga. App. 737 (1978)
250 S.E.2d 196
NOTRICA
v.
SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY.
56633.
Court of Appeals of Georgia.
Submitted October 10, 1978.
Decided October 25, 1978.
Larry W. Thomason, for appellant.
Weekes, Candler, Sams & Weatherly, Gary M. Sams, R. Phillip Shinall, III, for appellee.
BIRDSONG, Judge.
Notrica appealed from an order of the trial court vacating and setting aside a prior default judgment. Appellant failed to obtain a certificate from the trial judge that the decision is of such importance to the case that an immediate review should be had.
Where the default judgment is vacated and set aside, jurisdiction remains in the trial court and the judgment is neither final within the meaning of Code Ann. § 6-701 (a) 1 nor directly appealable within the provisions of Code Ann. § 6-701 (a) 3. Absent a certificate of immediate review, Code Ann. § 6-701 (a) 2, the appeal is premature and must be dismissed. Wilson v. Wilson, 130 Ga. App. 175 (202 SE2d 681); First Nat. Bank v. Hudson, 139 Ga. App. 629 (229 SE2d 109); Lee v. Smith, 119 Ga. App. 808 (168 SE2d 880).
Appeal dismissed. Bell, C. J., and Shulman, J., concur.